SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

553
CAF 11-02466
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF ROMAN E.A.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

DANIELLE M., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


EVELYNE A. O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered November 23, 2011 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things, adjudged
that the subject child is the child of a mentally ill parent.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Roman E.A. ([appeal No. 2] ___
AD3d ___ [June 7, 2013]).




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court